Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/07/22 have been fully considered but they are not persuasive.
As to applicant’s argument on page 8 recites:
“The “width between an inner radial edge and an outer radial edge” of either MASON’s “inner chart 106” or “outer chart 108” is not “a function of a feature of the point-of-interest.””
The examiner contests that the claim limitations merely disclose the radial width is a function of a feature of the point-of-interest without further define how the radial width is modified or calculated as a function of the feature of the point-of-interest. Mason discloses in paragraph [0032], “as a vehicle leaves or enters the bounding area 102, the numerical value 104 and charts 106 and 108 are updated accordingly”. The charts 106 and 108 are updated accordingly based on a feature (i.e., vehicle leaves or enters) of a point-of-interest (i.e., bounding area). In addition, as can be seen in Fig. 1, a color-coded pie chart (e.g., outer chart 108 including radial width) representing the percentage of vehicles in the cluster with each given status, if the status of an asset changes, the outer pie chart 108 is updated which reads on the radial width is a function of a feature of the point -of-interest.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US 2011/0041088) in view of Rabin (US 2015/0293761).
Regarding claim 1, Mason et al. (hereinafter Mason) discloses a computer-implemented method to describe one or more features of a point-of-interest in a map display (Mason, [0008], “methods for smart zooming that cluster geographically or spatially related information together to create useful overlays of data to facilitate the management of such information”), comprising:
displaying a marker indicating a point-of-interest in a map display (Mason, Fig. 2), the marker:
comprising a band (Mason, Fig. 1) characterized by: 
a radial width between an inner radial edge and an outer radial edge in relation to a center (Mason, Fig. 1); and
wherein the radial width is a function of a feature of the point-of-interest (Mason, [0031], “The cluster 100 provides information about underlying assets in a specific geographical or spatial location”);
Mason does not expressly disclose “a pole and a polar axis”;
Rabin discloses a pole and a polar axis (Rabin, [0065], “then distorted using polar coordinates into a Sunburst Graph (e.g., FIGS. 3-6)”. Polar coordinates comprising a pole and a polar axis).
Rabin discloses an angular extent in relation to the polar axis (Rabin, [0065], “then distorted using polar coordinates into a Sunburst Graph (e.g., FIGS. 3-6)”. Polar coordinates comprising an angular extent in relation to the polar axis).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Rabin’s polar coordinates to display Mason’s cluster geographically related information, as it could be used to achieve the predictable result of at least one of the radial width and the angular extent is a function of a feature of the point-of-interest. The motivation for doing so would have been providing visualizations are more fun to look at and more visually appealing.
Regarding claim 2, Mason discloses a second radial width in relation to the center (Mason, Fig. 1); wherein at least one of the second radial width and the second angular extent is a function of a feature of the point-of-interest (Mason, [0031], “The cluster 100 provides information about underlying assets in a specific geographical or spatial location”);
Mason as modified by Rabin with the same motivation from claim 1 discloses the pole (Rabin, [0065], “then distorted using polar coordinates into a Sunburst Graph (e.g., FIGS. 3-6)”); Mason as modified by Rabin with the same motivation from claim 1 discloses an second angular extent in relation to the polar axis (Rabin, Fig. 3 illustrates different classified portions represent an second angular extent in relation to the polar axis);
Regarding claim 3, Mason discloses a quantitative feature (Mason, Fig. 1).
Regarding claim 4, Mason as modified by Rabin with the same motivation from claim 1 discloses the inner radial edge is the pole (Rabin, [0065], “then distorted using polar coordinates into a Sunburst Graph (e.g., FIGS. 3-6)”).
Regarding claim 5, Mason as modified by Rabin with the same motivation from claim 1 discloses the inner radial edge is at a positive radial distance from the pole (Rabin, [0065], “then distorted using polar coordinates into a Sunburst Graph (e.g., FIGS. 3-6)”. Polar coordinates comprising a positive radial distance from the pole).
Regarding claim 6, Mason discloses displaying a second marker indicating a second point-of-interest in the map display (Mason, Fig. 2);
a second-marker band (Mason, Fig. 1);
a second-marker band radial width between a second-marker band inner radial edge and a second-marker band outer radial edge in relation to a second center (Mason, Fig. 1);
wherein at least one of the second-marker band radial width and the second-marker band angular extent is a function of a feature of the second point-of-interest (Mason, [0031], “The cluster 100 provides information about underlying assets in a specific geographical or spatial location”);
Mason as modified by Rabin with the same motivation from claim 1 discloses a second pole and a second polar axis (Rabin, [0065], “then distorted using polar coordinates into a Sunburst Graph (e.g., FIGS. 3-6)”).
Mason as modified by Rabin with the same motivation from claim 1 discloses a second-marker band angular extent in relation to the second polar axis (Rabin, [0065], “then distorted using polar coordinates into a Sunburst Graph (e.g., FIGS. 3-6)”).
Regarding claim 7, Mason discloses displaying a legend indicating a correspondence between features and characteristics (Mason, Fig. 4).
Regarding claim 8, Mason discloses a computer program product (Mason, [0008], “methods for smart zooming that cluster geographically or spatially related information together to create useful overlays of data to facilitate the management of such information”. In addition, in paragraph [0059], “A further embodiment is computer readable code or program instructions on one or more computer readable mediums capable of carrying out processes discussed above”), comprising:
a non-transitory computer-readable storage device having computer-executable program instructions embodied thereon that when executed by a computer cause the computer to describe one or more features of a point-of-interest in a map display (Mason, [0060], “a computer system or similar device configured to access computer readable code or program instructions from a computer readable medium and to execute program instructions using one or more CPUs to carry out embodiments as described”).
The limitations recite in claim 8 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claims 9-14, claims 9-14 recite functions that are similar in scope to the method recited in claims 2-7 and therefore are rejected under the same rationale.
Regarding claim 15, Mason discloses a system to describe one or more features of a point-of-interest in a map display (Mason, [0008], “providing systems and methods for smart zooming that cluster geographically or spatially related information together to create useful overlays of data to facilitate the management of such information”), comprising: 
a storage device (Mason, [0059], “A computer readable medium is any data storage device that is capable of storing data”); 
a processor communicatively coupled to the storage device, wherein the processor executes instructions that are stored in the storage device (Mason, [0060], “a computer system or similar device configured to access computer readable code or program instructions from a computer readable medium and to execute program instructions using one or more CPUs to carry out embodiments as described”).
The limitations recite in claim 15 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claims 16-20, claims 16-20 recite functions performed by a processor that are similar in scope to the method recited in claims 2-6 and therefore are rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Crawford Jacinta can be reached on 5712701539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/               Primary Examiner, Art Unit 2612